NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

CONSTANCE LOUISE DEATON,                    )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-3784
                                            )
TIMOTHY LEE DEATON, individually,           )
and as trustee of the Deaton Living         )
Trust, and as trustee of the Constance      )
Deaton Special Needs Trust, and             )
CHRISTINE LYNN DEATON                       )
McLAREN,                                    )
                                            )
             Appellees.                     )
                                            )

Opinion filed July 13, 2018.

Appeal from the Circuit Court for Lee
County; John E. Duryea, Jr., Judge.

Frank P. Murphy, Bonita Springs, for
Appellant.

Christopher Decosta of Holtz Mahshie
Decosta, P.A., Fort Myers, for Appellee
Timothy Lee Deaton.

No appearance for Appellee Christine Lynn
Deaton McLaren.

PER CURIAM.

             Dismissed.

LaROSE, C.J., and MORRIS and ATKINSON, JJ., Concur.